Citation Nr: 1731272	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  10-46 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for migraine headaches.
 

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1986 to February 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied service connection for migraine headaches.  In June 2010, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in November 2010.  The Veteran filed a Substantive Appeal (VA Form 9) later that month and requested a Board hearing.  Subsequently, jurisdiction of the case was transferred to the RO in Portland, Oregon.

In December 2012, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing has been associated with the Veteran's electronic claims file.

The claim was previously remanded by the Board in November 2014, July 2015, and December 2016 for further evidentiary development.  

This appeal was processed using the Veteran Benefits Management System (VBMS) paperless claims processing system.  Any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The evidence of record shows that the Veteran's diagnosed migraine headaches are not etiologically related to service.


CONCLUSION OF LAW

The criteria for establishing service connection for migraine headaches have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
	
Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of a September 2009 letter which was sent prior to the initial unfavorable decision.  Such letter advised the Veteran of the evidence and information necessary to substantiate his claim.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  

VA has obtained the service treatment records and has afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issue decided below have been obtained and associated with the Veteran's electronic claims file, and the Veteran has not contended otherwise.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Laws and Regulations

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

In order to prevail on the issue of service connection, there must competent, credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus, or link, between the current disability and the in-service disease or injury and the present disease or injury. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established on a presumptive basis for certain chronic diseases, such as other organic disease of nervous system, if they are shown to have been manifested to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Where the Veteran asserts entitlement to service connection for a chronic disease and there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic diseases is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331,1338-39 (Fed. Cir. 2013).  See 38 C.F.R. § 3.309(a).  Other organic disease of the nervous system, including migraine headaches, is a chronic disease listed under 38 C.F.R. § 3.309(a).

For disabilities that are not service-connected under 38 C.F.R. § 3.303(b), the avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  See Walker, 708 F.3d at 1338-39.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. §3.303(d).

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time that supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within range of probability as distinguished from pure speculation or remote possibility. See 38 C.F.R. §3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Factual Background

The Veteran contends that he suffers from migraine headaches as a result of being near an ISS Howitzer going off when he was covering the range as a medic while in service in 1987.  He claims that the incident was unexpected and that he had no hearing protection on at the time.  The Veteran states that his ears started bleeding and he was treated on the range for this injury.  The Veteran claims that nothing was ever put in the medical records because he was a medic that treated himself.

The Veteran's enlistment examination in December 1985 indicates "Normal" results for "Neurologic."  In his Report of Medical History from December 1985, the Veteran checked "Yes" for having had a head injury.  No further information was provided by the Veteran at that time.  In March 1987, the Veteran was treated for headaches, a runny nose, and chest congestion.  The assessment provided by the medical provider was a possible chest cold.

The Veteran elected not to be provided with an examination upon separation from the military, and a note indicates that his file was reviewed and no abnormalities or medical problems were found.  See DA Form AUG 80 2496.  

Post-service treatment records from October 2001show that the Veteran sought medical treatment for his blood pressure and tobacco use at a private medical facility.  The treatment records include a notation that the Veteran was not experiencing headaches or lightheadedness at that time.

The Veteran's first treatment records indicating a migraine condition are from a private neurologist in May 2010.  The Veteran reported having his first severe headache in 1987 while he was working as a medic, about one month after a Howitzer gun went off near him.  The Veteran's migraine frequency was noted to be 1-2 times per month, and the neurologist provided him with medication to treat his migraines.

In July 2010, the Veteran's private neurologist provided a letter stating that the Veteran's migraines began a few weeks after a Howitzer gun went off near him while he was serving as a medic in the military in 1987.  The neurologist noted that the Veteran did not seek medical attention for this while in the military because he was a medic and had to treat himself.  She opined that it is more likely than not that his headaches could be related to this injury while in the military in 1987.

In April 2011, the Veteran's private neurologist provided another letter describing the Veteran's migraines having a frequency of 1-3 times per month.  She added that the pain is severe enough that he needs to leave work when he gets a migraine.  The neurologist stated that the onset of his migraines is likely related to his blast injury in the military.  She explained that the mechanism for the headache may be the blast wave producing a change in the atmospheric pressure at the time, thereby provoking the tinnitus and migraines.

The Veteran's private neurologist provided a Headaches Disability Benefits Questionnaire to the VA in August 2011, diagnosing the Veteran with migraines.  Prostrating attacks were noted to be 1-2 times per month and the functional impact was that the Veteran would likely have to leave work if he had a migraine.

In December 2012, the Veteran's private neurologist submitted another letter describing the Veteran's continued migraines with a frequency of 1-3 times per month.  She noted that the migraines are severely painful and last up to 12 hours.  The neurologist recommended a referral to a headache specialist. 

The Veteran was first provided with a VA medical examination for his migraine headaches in February 2015.  The Veteran reported that his headaches started after exposure to a loud blast at close range from a mechanized artillery weapon while on active duty as a medic.  The examiner diagnosed the Veteran with migraines and opined that it is less likely than not that the Veteran's current migraine headaches can be attributed to in-service blast pressure that the Veteran sustained as a result of exposure to a loud cannon blast during service.  The examiner reasoned that there is insufficient evidence to support that the current migraine headache condition is attributed to in-service blast exposure.  She noted that the Veteran's service treatment records are absent for a chronic headache condition or exposure to artillery blast.  The examiner added that there are no treatment records documenting migraine headaches or chronic headaches since discharge from service until 2010, which is about 20 years after service.  The examiner addressed neurologist's statements, but noted that these were based on the Veteran's statements only and there are no other sources that support the onset and circumstances of the headache condition.

The Veteran was afforded another VA examination for his reported migraine headaches in October 2015.  The examiner noted that the Veteran was diagnosed with migraine headaches in 2010, that the Veteran related the onset of his headaches due to in-service exposure to loud blasts in 1987, and that the service treatment records were negative for headaches other than a March 1987 complaint of headaches "in conjunction with upper respiratory symptoms."  The examiner then opined that it was less likely than not that the Veteran's current migraine headaches were attributed to an in-service injury, citing "negative evidence include[ing] his apparent lack of any other medical documentation over decades of time" and his denial of headaches to a private physician in 2001.  As for the March 1987 in-service complaint of headaches, the examiner commented that such was not "suggestive of migraine onset" because there was no other evidence in the service treatment record indicating a chronic headache condition.  An addendum opinion was provided in January 2016.  The examiner concluded that the Veteran's migraines were less likely than not to have manifested during or as a result of military service.  The examiner's rationale for the opinion was that the Veteran's medical history, to include lay statements, has varied over time in a material and substantive matter, rending the current history by the Veteran as unreliable.  The examiner stated that there was no medical evidence to support the Veteran's claim of service connection for migraine headaches.

The most recent VA medical opinion regarding the Veteran's migraine headaches is from January 2017.  The examiner opined that the Veteran's migraine headaches are less likely than not incurred in or caused by his service.  The rationale provided is that the Veteran's claim is entirely based on his stated history of events without medical documentation of the reported events.  The examiner stated that if the Veteran had been in combat, she would accept these events without documentation.  Since he was not, the examiner noted that serious injuries of the type he described (i.e. fluid coming out of both ears) would have been mentioned in the STR records regardless of his military occupation.  She added that his first actual mention of having headaches was in 2002, 13 years after military discharge.  The examiner noted that although she accepts the neurologist's expert opinion that headaches could originate from a blast injury, there is no documentation that an injury of this type actually did occur.  She added that the Veteran's lay statements do not confirm that he had either a significant blast injury or chronic headaches with onset during or shortly after military service.  The examiner noted that if the VA is conceding that he had a significant undocumented blast injury (above and beyond exposure to artillery fire) despite him not being a combat, her opinion would be amended, but she is not able to make that conclusion without resorting to mere speculation.  The examiner also acknowledged the complaint for headaches in the Veteran's STRs, but explained that it was only a single episode of headaches associated with an upper respiratory infection.

Analysis

Upon review of the foregoing evidence, the Board concludes that the Veteran is not entitled to service connection for migraine headaches.

As an initial matter, the Board notes that the Veteran has been diagnosed with migraine headaches. As such, the Board finds that the current disability element is established. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Thus, the issue turns upon whether there is evidence of an event, injury, or disease in service, or caused by a service-connected disability.  If so, evidence of a nexus between the claimed in-service disease or injury and the present disability is required for the establishment of service connection.

It is acknowledged that the Veteran is competent to give evidence about his observable symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is further acknowledged that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the Veteran alleges that his migraine headaches have continued since his exposure to loud noise from artillery fire during service, but the STRs and other evidence of record do not indicate that the Veteran had an in-service onset of migraine-type headaches following military noise exposure from artillery fire.

Additionally, the Veteran's claim for service connection includes his own assertion that his current migraine headaches are related to his military service.  The Board does not doubt the sincerity of the Veteran's beliefs that his current migraine headaches are related to his service.  However, his opinion that his current disability is causally related to active service is not competent evidence to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In this case, the Board finds that the question regarding the potential relationship between the Veteran's migraine headaches and his noise exposure from artillery fire while in service to be complex in nature.  See Woehlaert, supra.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on this issue.  In this regard, the question of causation of migraine headaches involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effects relationship.  Specifically, the determination of etiology of migraine headaches requires the interpretation of results found on physical examination and knowledge of the neurological system.  Therefore, although the Veteran was a medic while in service, he does not have the neurological medical expertise required to provide a probative medical opinion regarding the etiology of his migraine headaches.

The Board finds the most recent January 2017 VA medical opinion to be highly probative.  The examiner thoroughly reviewed the Veteran's records and lay testimony and provided an adequate rationale as to why she thought that the Veteran's current migraine headaches are not as least as likely as not caused by his loud noise exposure from artillery fire while in service.  The January 2017 VA medical examiner made the distinction between artillery fire noise exposure and a significant blast injury.  She acknowledged the positive nexus opinion provided by the Veteran's neurologist, but explained that the neurologist based her opinion on the Veteran having been exposed to a blast injury.  As the Veteran has not been shown to have had such an injury (i.e., a blast-induced injury), the VA examiner concluded that the artillery fire was not the cause of the Veteran's current migraines.

The Board acknowledges that the Veteran was granted service connection for tinnitus as the result of the noise exposure that he described from artillery fire while in service.  However, the Board finds the distinction explained by the January 2017 VA examiner between a significant blast injury and an injury from noise exposure from artillery fire to be an important factor in this case.  While the Veteran's record has established that he was exposed to loud noise from artillery fire while in service, nothing in the Veteran's record suggests that he was exposed to a blast-induced injury significant enough to cause his current migraine headaches.  The Board also acknowledges a buddy statement submitted by a fellow medic in January 2013, explaining that medics would self-medicate and not necessarily document all physical ailments.  However, the Veteran was treated for an upper respiratory infection in March 1987, which supports the notion that even though he was a medic, he would have sought treatment for a significant blast-induced injury, regardless of his military occupation.

While the Board is sympathetic to the Veteran's claim, taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding of an etiological relationship between the Veteran's migraine headaches and his military service.  Accordingly, the Board finds that the claim of entitlement to service connection for migraine headaches must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. §5107(b); 38 C.F.R. §3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for migraine headaches is denied.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


